Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 24-32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 20100322194, “Hu”).
	Re claim 21, Hu discloses a first wireless network element (an access node) receiving a plurality of packet data unit (PDUs) from a second wireless network element (a relay node) for a user equipment; transmitting the PDUs to the user equipment (UE) (paragraph [0043]); receiving a discard indication (status report) from the second wireless network element to discard a subset of the PDUs; and discarding the indicated subset of PDUs (paragraph [0044]).
	Re claim 24, Hu discloses a first wireless network element (a relay node) sending a plurality of PDUs to a second wireless network element (an access node) for a user equipment (paragraph [0043]; receiving a PDU status report from the second wireless network element (figure 8) and discarding a SDU according to the PDU delivery status report (paragraph [0044]).
	Re claim 25, Hu discloses the discarding is applied to a SDU that is successfully delivered according to the PDU delivery status report (paragraph [0044]).
	Re claim 26, Hu discloses the PDUs are packet data convergence protocol  (PDCP) layer PDUs (paragraph [0044]).
	Re claim 27, Hu discloses the PDU delivery status report is used to manage PDCP layer SDUs at the first wireless network element (PDCP SDU is included in PDCP PDU).
	Re claims 28 and 29, Hu discloses the PDU delivery status report includes an indicator of PDUs successfully delivered or an indicator of PDUs that are not successfully delivered (paragraph [0045]).
	Re claim 30, Hu discloses the PDU delivery status report is received over a backhaul interface between the second wireless network element and the first wireless network element (figure 8. paragraph [0015]).
	Re claim 31, Hu discloses the PDU delivery status report includes a bitmap of PDUs with consecutive sequence numbers (paragraph [0045]).
	Re claim 32, Hu discloses the bitmap includes one or more bits for each of a plurality of PDUs (paragraph [0045]).
	Re claim 34, Hu discloses providing a discard indication (status report) to the second wireless network element to discard a subset of the PDUs (paragraph [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yi et al (US 20110205906, “Yi”).
	Re claims 22 and 36, Hu discloses all of the limitations of the base claim, but fails to disclose a second wireless network element maintaining a discard timer for a service data unit (SDU)/PDU and receiving a discard indication/status report when the discard timer expires. However, Yi discloses a receiving side transmitting a status report as a timer expires (paragraph [0051]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu with Yi for the benefit of providing efficient utilization of network resources by deleting SDUs/PDUs in buffer based on status report generated when timer expires.

Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Deenoo et al (US 20160021581, “Deenoo”).
	Re claims 23 and 37, Hu discloses all of the limitations of the base claim, but fails to disclose the first wireless network element is a small cell evolved node B (eNB) or a macro cell eNB, and the second wireless network element is a macro cell eNB or a small cell eNB. However, Deenoo discloses UE with dual connectivity to macro and small cell eNB (paragraph [0084]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu with Deenoo for the benefit of providing large-scale network interoperability.
	
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Wang et al (US 20120224525, “Wang”).
	Re claim 33, Hu discloses all of the limitations of the base claim, but fails to disclose sending a status request from the first wireless network element to the second wireless network element prior to the receiving. However, Wang discloses requesting PDCP status report prior to the receiving (paragraph [0021]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hu with Wang for the benefit of enhancing the data transmission performance by utilizing status report.

	 Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467